Title: To George Washington from Richard Henry Lee, 23 October 1793
From: Lee, Richard Henry
To: Washington, George


          
            Dear Sir,
            Alexandria [Va.] Octr 23d 1793
          
          Having been informed that you designed to go northward in a few days, and finding Mrs
            Lees recovery to be too slow for the purpose of seeing you at Mount
            Vernon as we travelled homewards; I had fixed on this
            day, with my Son Ludwell to pay our respects to you. But, to my very great mortification
            and disappointment, I was attacked with a fever last Night, the consequence of the
            influenza that has afflicted me for some days past; and which deprives me of the
            happiness that I this day proposed to myself. It realy gives me infinite concern to
            find, even a few, for I am sure they are very few; who appear disposed to disturb the
            peace of our country under the feigned pretext of favoring the cause of liberty in
            France. I call it feigned because I think that a very careless Observer of what passes,
            must have seen, for some time past, that the Contest in France has been less for liberty
            than for Jacobinism or Anarchy, to favor the views of ambition and avarice. As well
            might it be said that supporting O. Cromwell was defending the cause of liberty, when he
            had destroyed it by erecting a despotism in his own country! But the very Men who talk
            in favor of french liberty acknowledge our inability to go to War, and yet they are
            inconsistent enough to counsel a conduct that must inevitably produce it! It appears to
            me, from some of Mr Genets late proceeding, that Jacobine like, he wishes from the
            atrocity of his own conduct, to force others into such intemperance as might at once
            justify and excuse himself.
          Give me leave to assure you Sir that to hear of your health and happiness will always
            contribute greatly to mine; being with the most unfeigned affection dear Sir your friend
            and servant
          
            Richard Henry Lee
          
        